DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable media” covers transitory medium such as a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 
The phrasing “a non-transitory computer-readable medium” is suggested.
Furthermore, the present claim language does not state whether the computer-readable medium is executable by the computer for performing the claimed function. A storage medium containing a program does not fall within the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter), unless 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1 and 3 disclose:
“obtain a ratio of a reproduced noisy sound level, which is an estimated value of a magnitude of noise at a position of a passenger at the second sound collection and amplification position in a case where the first noise level is reproduced from a second speaker placed at the second sound collection and amplification position, with respect to a second noisy sound level, which is an estimated value of a magnitude of noise corresponding to the second noise level at the position of the passenger at the second sound collection and amplification position”

From the present claim language, it is not clear what ratio is being obtained.  It is not clear if the ratio is determined only when the second speaker is reproducing a first noise, or if it is a ratio of a plurality of noises captured at the same or different positions. Due to the lack of clarity of the claimed “ratio” the present claim language is regarded as indefinite.  


“obtain a noise suppression amount so that a product of this ratio and the noise suppression amount becomes a constant set in advance”.

From the present claim language, it is not clear what is meant by obtaining a noise suppression amount so that a product of a ratio and the noise suppression amount becomes a constant set in advance.  It is not clear what is meant by “becomes a constant set in advance”, does this refer to setting a preset value or range for the noise suppression amount or setting a predetermined product of the multiplication. The present claim language does not make clear the function being performed by the processing circuitry.  Due to the lack of clarity of the present claim language, claims 1-3 are regarded as indefinite. 

Claim 3 discloses:
“obtain a first noise level, which is an estimated value of a magnitude of a noise component included in a first sound collection signal obtained from a first microphone which collects sound emitted from the first sound collection and amplification position, from at least one of (i) a volume of an in-vehicle acoustic apparatus mounted on the vehicle, (ii) a setting value of air-conditioning equipment mounted on the vehicle, or (iii) traveling speed of the vehicle and 
obtain a second noise level, which is an estimated value of a magnitude of a noise component included in a second sound collection signal obtained from a second microphone which collects sound emitted from the second sound collection and amplification position, from at least one of (i) the volume of the in-vehicle acoustic apparatus mounted on the vehicle, (ii) the setting value of the air-conditioning equipment mounted on the vehicle, or (iii) the traveling speed of the vehicle”

From the present claim language, it is not clear how an estimated noise level is obtained of the first and second sound collection signals from at least one of:  (i) a volume of an in-vehicle acoustic apparatus mounted on the vehicle, (ii) a setting value of air-conditioning equipment mounted on the vehicle, or (iii) traveling speed of the vehicle, as provided by the present claim language.  The present claim language does not provide details on how a noise level of a signal captured by a microphone may be estimated from any of the (i) a volume of an in-vehicle acoustic apparatus mounted on the vehicle, (ii) a setting value of air-conditioning equipment mounted on the vehicle, or (iii) traveling speed of the vehicle, as presented in the claim language.  Due to the lack of clarity of the present claim language, claim 3 has been regarded as indefinite.  In regards to examination under prior art, the examiner has interpreted the claim limitation as estimating a noise level of the first and second microphone signals by monitoring a magnitude of the captured signals.

Claim 7 is rejected under 35 USC 112(b) as dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbig et al (US 20170011753 A1).

With respect to claim 1, Herbig discloses a sound collection loudspeaker apparatus mounted on a vehicle (Par.[0024] #152) in which at least a first sound collection and amplification position and a second sound collection and amplification position is assumed to be located inside the vehicle (Par.[0024] as shown in figure 2A, the vehicle #152 comprises at least first and second sound collection and amplification positions each defined by a position of a passenger of the vehicle), the sound collection loudspeaker apparatus comprising: 
processing circuitry (figs.2A,B #150; fig.3 #300) configured to: 
Par.[0032][0037] a first noise level is estimated via noise estimation module #308a from a first sound collection signal obtained from microphone #304a); 
obtain a second noise level which is an estimated value of a magnitude of a noise component included in a second sound collection signal obtained from a second microphone which collects sound emitted from the second sound collection and amplification position (Par.[0032][0037] a second noise level is estimated via noise estimation module #308b from a second sound collection signal obtained from microphone #304b); 
obtain a ratio of a reproduced noisy sound level, which is an estimated value of a magnitude of noise at a position of a passenger at the second sound collection and amplification position in a case where the first noise level is reproduced from a second speaker (#322) placed at the second sound collection and amplification position, with respect to a second noisy sound level, which is an estimated value of a magnitude of noise corresponding to the second noise level at the position of the passenger at the second sound collection and amplification position, and obtain a noise suppression amount so that a product of this ratio and the noise suppression amount becomes a constant set in advance (Par.[0044-0046] gain control module #302,400; obtains a target SNR signal-to-noise “ratio” of a target noise sound level set in advance, which is an estimated value of noise at a position of the passengers, and obtains a noise suppression amount “gain #404a,b”, wherein a production of the gain #404 and the microphone signals maintains the SNR within a constant amount or predetermined range); and 
multiply the first sound collection signal by the noise suppression amount and output a multiplication result to the second speaker placed at the second sound collection and amplification position (Par.[0039][0045] after the gain control step provided by #302,400; the sigout signal is output to each speaker #322).

With respect to claim 2, Herbig discloses a sound collection loudspeaker apparatus mounted on a vehicle (Par.[0024] #152) in which at least a first sound collection and amplification position and a second sound collection and amplification position are assumed to be located inside the vehicle (Par.[0024] as shown in figure 2A, the vehicle #152 comprises at least first and second sound collection and amplification positions each defined by a position of a passenger of the vehicle), the sound collection loudspeaker apparatus comprising: 
processing circuitry (figs.2A,B #150; fig.3 #300) configured to: 
obtain a first noise level which is an estimated value of a magnitude of a noise component included in a first sound collection signal obtained from a first microphone which collects sound emitted from the first sound collection and amplification position (Par.[0032][0037] a first noise level is estimated via noise estimation module #308a from a first sound collection signal obtained from microphone #304a); 
obtain a noise suppression amount so that a product of a reproduced noisy sound level and the noise suppression amount becomes a constant set in advance, the reproduced noisy sound level being an estimated value of a magnitude of noise at a #322) placed at the second sound collection and amplification position (Par.[0044-0046] gain control module #302,400; obtains a target SNR signal-to-noise “ratio” of a target noise sound level set in advance, which is an estimated value of noise at a position of the passengers, and obtains a noise suppression amount “gain #404a,b”, wherein a production of the gain #404 and the microphone signals maintains the SNR within a constant amount or predetermined range); and 
multiply the first sound collection signal by the noise suppression amount and output a multiplication result to the second speaker placed at the second sound collection and amplification position (Par.[0039][0045] after the gain control step provided by #302,400; the sigout signal is output to each speaker #322).

With respect to claim 3, Herbig discloses a sound collection loudspeaker apparatus mounted on a vehicle (Par.[0024] #152) in which at least a first sound collection and amplification position and a second sound collection and amplification position are assumed to be located inside the vehicle (Par.[0024] as shown in figure 2A, the vehicle #152 comprises at least first and second sound collection and amplification positions each defined by a position of a passenger of the vehicle), the sound collection loudspeaker apparatus comprising: 
processing circuitry (figs.2A,B #150; fig.3 #300) configured to: 
obtain a first noise level, which is an estimated value of a magnitude of a noise component included in a first sound collection signal obtained from a first microphone Par.[0032][0037] a first noise level is estimated via noise estimation module #308a from a first sound collection signal obtained from microphone #304a), from at least one of 
(i) a volume of an in-vehicle acoustic apparatus mounted on the vehicle, 
(ii) a setting value of air-conditioning equipment mounted on the vehicle, or 
(iii) traveling speed of the vehicle (see rejection under 35 USC 112(b));
obtain a second noise level, which is an estimated value of a magnitude of a noise component included in a second sound collection signal obtained from a second microphone which collects sound emitted from the second sound collection and amplification position (Par.[0032][0037] a second noise level is estimated via noise estimation module #308b from a second sound collection signal obtained from microphone #304b), from at least one of 
(i) the volume of the in-vehicle acoustic apparatus mounted on the vehicle, 
(ii) the setting value of the air-conditioning equipment mounted on the vehicle, or
(iii) the traveling speed of the vehicle (see rejection under 35 USC 112(b)); 
obtain a ratio of a reproduced noisy sound level, which is an estimated value of a magnitude of noise at a position of a passenger at the second sound collection and amplification position in a case where the first noise level is reproduced from a second speaker (#322) placed at the second sound collection and amplification position, with respect to a second noisy sound level, which is an estimated value of a magnitude of noise corresponding to the second noise level at the position of the passenger at the Par.[0044-0046] gain control module #302,400; obtains a target SNR signal-to-noise “ratio” of a target noise sound level set in advance, which is an estimated value of noise at a position of the passengers, and obtains a noise suppression amount “gain #404a,b”, wherein a production of the gain #404 and the microphone signals maintains the SNR within a constant amount or predetermined range); and 
multiply the first sound collection signal by the noise suppression amount and output a multiplication result to the second speaker placed at the second sound collection and amplification position (Par.[0039][0045] after the gain control step provided by #302,400; the sigout signal is output to each speaker #322).

With respect to claim 7, Herbig discloses a computer-readable recording medium on which a program for causing a computer to function as the sound collection loudspeaker apparatus according to any one of claims 1 to 3 (See Par.[0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buck et al (US 20070280486 A1) discloses a vehicle communication system. 
Haulick et al (US 20050265560 A1) discloses an indoor communication system for a vehicular cabin.
Christoph (US 8824697 B2) discloses a passenger compartment communication system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654